NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAXWELL RANGEL JOELSON,                         No. 18-56276

                Plaintiff-Appellant,            D.C. No. 8:18-cv-00777-AG-DFM

 v.
                                                MEMORANDUM*
UNITED STATES DEPARTMENT OF
JUSTICE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Joelson’s request to proceed in forma pauperis (Docket Entry No. 2) is

granted.

      The Clerk shall file the opening brief submitted at Docket Entry No. 4.

      Maxwell Rangel Joelson appeals pro se from the district court’s order

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his application to proceed in forma pauperis (“IFP”) in his action alleging

federal claims relating to his federal criminal conviction. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of leave

to proceed IFP, and de novo a determination that a complaint lacks arguable

substance in law or fact. Tripati v. First Nat’l Bank & Tr., 821 F.2d 1368, 1369

(9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by denying Joelson’s motion to

proceed IFP because Joelson failed to allege facts in his proposed complaint

sufficient to state a claim. See id. at 1370 (district court may deny leave to proceed

IFP “at the outset if it appears from the face of the proposed complaint that the

action is frivolous or without merit”).

      AFFIRMED.




                                          2                                    18-56276